NOTE: This order is nonprecedentia1.
Uni_ted States Court of Appeals
for the FederaI Circuit
CHRISTOPHER A. BENTON-EL,
Petiti0ner, ~
V.
DEPARTMENT OF THE AIR FORCE,
Respondent.
2011-3117 ..
Petition for review of the Merit Systems Protection
Board in case n0. AT0752090'709-I-2.
ON MOTION
ORDER
Christopher A. Benton-E1 moves for extensions of time
to file a corrected reply brief
Up0n consideration thereof,
IT IS ORDERED THATZ

BENTON-EL V. AIR FORCE 2
The motions are granted Benton-El’s corrected reply
brief is due within 21 days of the date of filing of this
order. If Benton-El does not file a corrected reply brief,
the case will proceed on his previously filed reply brief
FoR THE CoURT
SEp  2  /s/ J an Horbaly
Date J an Horbaly
Clerk '
cc: Christopher A. Benton-El
Sarah M. Bienk0Wski, Esq.
s21 °
FlLED
U.S. COUB'T 0F APPEALS FOR
THE FEDERAL CIRCU|T
SEP 22 2011
1mH0nsALv
clean